234 F.3d 819 (2nd Cir. 2000)
United States of America, Appellee,v.Arthur Norril Higgins, Defendant-Appellant.
No. 99-1399
UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Decided December 11, 2000.

Present: Hon. John M. Walker, Jr., Chief Judge, Hon. Amalya L. Kearse, Hon. Richard J. Cardamone, Circuit Judges.


1
B. Alan Seidler, counsel for defendant-appellant Arthur Norril Higgins, has moved to be relieved as counsel pursuant to Anders v. California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396 (1967). By order dated May 12, 2000, this Court determined that the motion did not fully comply with the requirements of Anders, see id. at 744, or with this Court's instructions entitled, "How to Appeal Your Criminal Case." Accordingly, we deferred decision on Seidler's Anders motion, as well as on the government's motion for summary affirmance, and instructed Seidler to notify Higgins in writing (a) that the Anders motion would probably result in the dismissal of his appeal, and (b) that    Higgins could request new counsel or submit pro se response papers within 20 days of the date of the May 12 order. Seidler was ordered to file a copy of his letter to Higgins in this Court within seven days.


2
By order dated November 28, 2000, this Court noted that no communication had been received by this Court from Seidler indicating his compliance with the order of May 12, 2000. Accordingly, Seidler was again instructed (a) to give Higgins the advice required by the May 12, 2000 order, (b) to file a copy of his letter to Higgins in this Court, and (c) to show cause why he had failed to comply with this Court's May 12, 2000 order.


3
By letter dated November 29, 2000, Seidler has informed this Court that, pursuant to the May 12, 2000 order, he sent Higgins a letter dated May 16, 2000, giving Higgins the required notice. A copy of such a letter dated May 16, 2000, has now been filed with this Court. No requests or other papers having been filed by Higgins pro se following counsel's May 16 letter, we now proceed to address the merits of the Seidler's Anders motion and the government's motion for summary affirmance.


4
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged,    and decreed that the judgment of the district court be and it hereby is affirmed. The record discloses no nonfrivolous issues for appeal. Counsel's motion to be relieved pursuant to Anders v. California is granted. The government's motion for summary affirmance is granted.